445 U.S. 1301
100 S. Ct. 1333
63 L. Ed. 2d 595
State of CALIFORNIA, applicant,v.Nick Ramon VELASQUEZNo. A-773
Supreme Court of the United States
March 24, 1980

Application for stay granted.
Mr. Justice REHNQUIST, Circuit Justice.


1
Applicant seeks a stay of the enforcement of the judgment of the Supreme Court of California in People v. Velasquez, 26 Cal. 3d 425, 162 Cal. Rptr. 306, 606 P.2d 341 (1980), pending the filing of a petition for certiorari and its disposition by this Court. Applicant contends that the Supreme Court of California has reversed the imposition of a sentence of death, although upholding the conviction, because the trial was conducted in violation of this Court's decision in Witherspoon v. Illinois, 391 U.S. 510, 88 S. Ct. 1770, 20 L. Ed. 2d 776 (1968).


2
This Court has granted certiorari in Adams v. Texas, No. 79-5175, 444 U.S. 990, 100 S. Ct. 519, 62 L. Ed. 2d 419 and that case is presently set for argument today.  The issues presented there are sufficiently related to the issues which the applicant State says it will raise in its petition for certiorari in this case that I have decided to grant the State's application for stay pending (1) consideration and decision of Adams v. Texas, supra, by this Court, and (2) the filing and disposition of a timely petition for certiorari in this case by the applicant.


3
I am not persuaded by the response that the decision below rests upon a reading of state law by the Supreme Court of California.  Neither In re Anderson, 69 Cal. 2d 613, 73 Cal. Rptr. 21, 447 P.2d 117 (1968), which was cited by the court below, nor People v. Wheeler, 22 Cal. 3d 258, 148 Cal. Rptr. 890, 583 P.2d 748 (1978), which was not, supports respondent's position.  Anderson, as I read it, was based primarily upon this Court's decision in Witherspoon.  Wheeler, while itself based on state law, seems clearly distinguishable from the present case.


4
The application for stay is accordingly granted.